                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JON BRADY HANVEY,

                          Plaintiff,
      v.                                                   Case No. 19-cv-517-pp

W. DELORIT, et al.,

                        Defendants.
______________________________________________________________________________

    ORDER DISMISSING PLAINTIFF’S CASE WITHOUT PREJUDICE FOR
            FAILURE TO PAY THE INITIAL PARTIAL FILING FEE
______________________________________________________________________________

      On April 10, 2019, the plaintiff filed a complaint under 42 U.S.C. §1983,

alleging that the defendants discriminated against him based on his religious

beliefs and violated his rights to free exercise of religion. Dkt. No. 1. He also

filed motion under 28 U.S.C. §1915, asking for permission to proceed without

prepaying the filing fee. Dkt. No. 2.

      Although the plaintiff no longer is incarcerated, the Prison Litigation

Reform Act (PLRA) applies to his case because the plaintiff was incarcerated

when he filed the complaint. Under the PLRA, a plaintiff may proceed with his

case without prepaying the filing fee if he satisfies certain conditions, one of

which is paying an initial partial filing fee.

      This originally was assigned to Magistrate Judge William Duffin. On May

2, 2019, Judge Duffin ordered that on or before May 23, 2019, the plaintiff had

to pay an initial partial filing fee of $26.67. Dkt. No. 10. On May 23, the court

received a letter from the plaintiff, explaining that he’d been granted bond, but
that while he’d been “job hunting relentlessly,” he had not been able to find a

job and did not have any money to pay the fee. Dkt. No. 11.

       Judge Duffin construed the plaintiff’s letter as a request to waive his

obligation to pay an initial partial filing fee. Dkt. No. 12. Judge Duffin denied

the plaintiff’s request to waive the initial partial filing fee but gave him

additional time to pay the fee. Id. Judge Duffin ordered the plaintiff to pay the

fee by July 8, 2019. Id. at 2. He informed the plaintiff that, if the plaintiff did

not pay the fee by the revised deadline, the court would dismiss his case. Id. at

2-3.

       Because the plaintiff has not yet paid the initial partial filing fee, the

court has not screened the complaint or ordered the Marshals Service to serve

it on the defendants. The defendants don’t know that they’ve been sued, so

they have not had the opportunity to decide whether to consent to Magistrate

Judge Duffin’s authority to decide the case. For that reason, the clerk’s office

reassigned the case to a district judge to determine how to proceed.

       The plaintiff has had almost three months to pay the initial partial filing

fee of $26.67. The extended deadline Judge Duffin gave the plaintiff—July 8,

2019—has passed, and the plaintiff has neither paid the initial partial filing fee

nor asked for more time to do so. The court concludes that the plaintiff no

longer wishes to pursue the lawsuit.

       The court ORDERS that this case is DISMISSED WITHOUT PREJUDICE

based on the plaintiff’s failure to comply with Judge Duffin’s order and based

on his failure to pay the initial partial filing fee by the deadline Judge Duffin


                                           2
set. Because the court is dismissing the case without prejudice, the plaintiff

may refile the complaint in the future subject to the relevant statutes of

limitations.

      Dated in Milwaukee, Wisconsin, this 24th day of July, 2019.

                                     BY THE COURT:


                                     ________________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                        3
